Citation Nr: 1222412	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  06-11 242A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an effective date earlier than June 2, 2006 for service connection of bilateral upper and lower extremity peripheral neuropathy.

5.  Entitlement to an effective date earlier than September 18, 2006 for service connection of diabetic retinopathy of the left eye.

6.  Entitlement to an effective date earlier than October 31, 2007 for service connection of diabetic retinopathy of the right eye.

7.  Entitlement to an effective date earlier than November 29, 2004 for service connection of urinary frequency associated with diabetes mellitus, type II.

8.  Entitlement to an increased rating for lumbar strain with degenerative disc disease, currently evaluated as 20 percent disabling.

9.  Entitlement to an increased rating for diabetes mellitus, type II, with erectile dysfunction, currently evaluated as 20 percent disabling.  

10.  Entitlement to an evaluation in excess of 20 percent for urinary frequency associated with type II diabetes.

11.  Entitlement to an evaluation in excess of 10 percent for right upper extremity peripheral neuropathy.

12.  Entitlement to an evaluation in excess of 10 percent for left upper extremity peripheral neuropathy

13.  Entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy

14.  Entitlement to an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy

15.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to December 1995.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Seattle, Washington that denied all the claims as enumerated on the title pages.

In a letter dated in March 2005, the Veteran requests service connection for bilateral knee disability secondary to service-connected low back disorder.  Through his attorney, by correspondence received in March 2012, he also requests a higher rating for bilateral diabetic retinopathy.  These matters are referred to the RO for appropriate consideration.

Following review of the record, the issues of entitlement to a rating in excess of 20 percent for urinary frequency and a total rating based on unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed 1997 rating decision, the RO denied service connection for bilateral sensorineural hearing loss disability. 

2.  Evidence received since the 1997 RO decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral sensorineural hearing loss disability.

3.  In unappealed 1997 rating decision, the RO denied service connection for bilateral knee disability. 

4.  Evidence received since the 1997 RO decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral knee disability.

5.  Hypertension was not manifested in service or within one year of discharge from service, and is not proximately due to (by causation or aggravation ) or the result of a service-connected disease or injury.

6.  No formal or informal claim for urinary frequency is shown prior to March 12, 2000.

7.  The Veteran's application received on March 12, 2000 and attendant clinical report establish the earliest recognizable date of a claim of entitlement to urinary frequency associated with type II diabetes.

8.  No formal or informal claim for bilateral upper and lower extremity peripheral neuropathy is shown prior to June 2, 2006.

9.  The findings on VA examination on June 2, 2006 establish the earliest recognizable date of a claim of entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy.

10.  No formal or informal claim for diabetic retinopathy is shown prior to January 16, 2008.

11.  The Veteran's application received on January 16, 2008 is the earliest date of a claim of entitlement to service connection for diabetic retinopathy.

12.  No formal or informal claim for diabetic retinopathy was received prior to January 16, 2008.

13.  The Veteran does not have the functional equivalent of forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the thoracolumbar spine, and has not had incapacitating episodes of back pain having a total duration of at least four weeks but less than six weeks during the past 12 months.

14.  Diabetes mellitus type II requires medication and a restricted diet, but no regulation of activities; erectile dysfunction secondary to diabetes mellitus is not manifested by penile deformity.

15.  Bilateral upper and lower extremity peripheral neuropathy is manifested by no more than sensory loss; each limb affected by neuropathy is no more than mild.


CONCLUSIONS OF LAW

1.  The September 1997 RO rating decision that denied service connection for bilateral sensorineural hearing loss disability is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss disability has not been received since the final determination and the claim is not reopened. 38 C.F.R. § 3.156 (2011).

3.  The September 1997 RO decision denying service connection for bilateral knee disability is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2011).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral knee disability has not been received since the final determination and the claim is not reopened. 38 C.F.R. § 3.156 (2011).

5.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred in service. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

6.  Hypertension is not proximately due to or the result of service-connected disease or injury by causation or aggravation. 38 C.F.R. §§ 3.102, 3.310 (2011).

7.  The criteria for an effective date of March 12, 2000 for service connection of urinary frequency associated with type II diabetes have been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011);38 C.F.R. § 3.156. 3.400 (2011)

8.  The criteria for an effective date prior to June 2, 2006 for service connection of bilateral upper and lower extremity peripheral have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011);38 C.F.R. § 3.156. 3.400 (2011).

9.  The criteria for an effective date earlier than January 16, 2008 for service connection of left and right eye diabetic retinopathy have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011);38 C.F.R. § 3.156. 3.400 (2011).

10.  The criteria for an evaluation in excess of 20 percent for lumbar strain with degenerative disc disease are not met. 38 U.S.C.A. § 1155, (West 2002 & Supp. 2011; 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243.

11.  The criteria for an evaluation in excess 20 percent for diabetes mellitus, type II, with erectile dysfunction are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 7522, 7913 (2011).

12.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8515 (2011).

13.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8515. (2011).

14.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8520 (2011).

15.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower  extremity are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8520. (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the appellant was sent multiple letters over the course of the appeal prior to the initial unfavorable decisions on the claims that informed him of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to disability ratings and effective dates for an award has also been sent to the appellant.  The VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive private and voluminous VA clinical records have been submitted in support of the claims and reviewed.  The appellant has been afforded multiple VA examinations over the course of the appeal that are determined to be adequate for adjudication purposes.  The extensive evidence of record, including the appellant's statements, has been carefully considered.  

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claims are ready to be considered on the merits. 

Law and Regulations - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and hypertension and/or an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

New and material evidence to reopen the claims of entitlement to service connection for bilateral hearing loss disability and bilateral knee disability.

The RO denied service connection for bilateral hearing loss disability and bilateral knee disability in January and September 1997 rating decisions.  The appellant did not file an appeal within one year of the date of notification of the denial of the claims and these determinations are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  The Board must therefore review all of the evidence submitted since the final disallowance of the claims to determine whether the appellant's claims for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).  A claim that is the subject of a final decision can only be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011). 

The appellant attempted to reopen the claims of entitlement to service connection for bilateral hearing loss disability and a bilateral knee disorder in October 2005.

New evidence is defined in 38 C.F.R. § 3.156(a) (2011) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992). 

1) Bilateral hearing loss disability

Factual Background and Legal Analysis

The evidence that was of record at the time of the September 1997 RO decision that denied entitlement to service connection for bilateral hearing loss disability included service treatment records showing that the Veteran's hearing was evaluated as normal on service entrance examination in November 1990.  An audiogram was obtained that disclosed the following puretone thresholds in each ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
00
00
00
LEFT
05
05
05
10
15

Subsequent service treatment records contain the results of a number of hearing evaluation throughout service that were primarily within normal limits.  When examined in December 1995 for separation from service, an audiogram revealed the following puretone thresholds in each ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
05
05
00
LEFT
05
15
15
20
05

The Veteran was found to have otosclerosis that was considered nondisqualifying.  A notation of non-disqualifying hearing loss was recorded for which follow-up with VA was recommended.

The Veteran filed a claim for bilateral hearing loss disability in February 1996.  He was afforded a VA audiology examination in August 1996.  An audiogram showed the following puretone thresholds in each ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
15
10
10
10
LEFT
05
10
15
15
15

Speech discrimination scores were 96 percent for the right ear and 94 percent for the left ear.  The examiner stated that the Veteran's hearing was within normal limits, bilaterally. 

The appellant was afforded another VA audiology examination in July 1997.  An audiogram at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
15
10
10
LEFT
15
20
20
25
20

Speech discrimination scores were 96 percent for the right ear and 100 percent for the left ear.  The examiner stated that the Veteran's hearing was within normal limits, bilaterally. 

By rating actions dated in January and September 1997, service connection for bilateral hearing loss disability was denied on the basis that hearing loss disability was not shown by VA standards.  

The evidence received since the September 1997 rating decision consists of voluminous VA and private outpatient record dating from 1997 in which the Veteran is not shown to have complained of or received treatment for bilateral hearing loss.  No finding or diagnosis of bilateral hearing loss disability appears in any of the extensive post service VA and private treatment data.  

After reviewing the additional submissions, the Board finds that the evidence received since the September 1997 rating decision is merely cumulative and/or redundant of prior evidence in the record.  Evidence that is merely cumulative cannot be "new and material" even if that such information was not previously before agency decision makers. 38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The pertinent law and regulations regarding the claimed disability have not changed.  The only evidence submitted in support of the claim is the Veteran's statement that he has hearing loss and is entitled to service connection for such.  The record reflects, however, that the appellant voiced the same or similar assertions prior to finality of the current claim in this regard.  His more recent assertions in support of the claim are duplicative of those made previously.  Such evidence is cumulative.  The Board points out that although hearing loss disability was noted at discharge from service, hearing loss by VA standards was not demonstrated on VA evaluations in 1996 and 1997.  In fact, there has been no clinical determination of bilateral hearing loss disability by VA standards to date despite the fact that the Veteran has received regular VA and private outpatient treatment over the years.  Therefore, to the extent that the Veteran reports that he has hearing loss by VA standards, this attestation is cumulative of prior evidence in the record and is not new and material. 

In summary, the evidence added to the record since the September 1997 rating determination denying service connection for bilateral hearing loss disability is merely cumulative and does not provide a basis to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The application to reopen the claim is therefore denied.

2) Bilateral knee disability.

Factual Background and Legal Analysis

The evidence that was of record at the time of the September 1997 RO decision that denied entitlement to service connection for bilateral knee disability included service treatment records that showing no treatment for either knee.  When examined in December 1995 for separation from service, the lower extremities and musculoskeletal system were evaluated as normal.  The Veteran denied knee complaints in the report of medical history.

A claim of entitlement to service connection for disabilities that included the knees was received in February 1996.  

The Veteran was afforded a VA examination in July 1997 and complained that his knees had a 'tendency to give out on me.'  He reported that he banged his knee as a machinist mate during service resulting in swelling that gradually resolved.  He denied traumatic or precipitating injury after separation.  It was noted that he had had swelling since service and denied having been treated for any knee symptoms.  The appellant related that 'They were fine when I went in, and not so fine now.'  

The Veteran complained of right and left knee 'tightness' with ambulation, and aching, especially in cold weather.  He said that he had a buckling sensation but denied taking medication for pain.  He stated that he had knee treatment in service and was given Ibuprofen.  It was reported that the appellant presented on the current occasion with a right anterior tibial abrasion after falling from a bar stool at his house, with complaints of acute right anterior mid tibial discomfort.  X-rays of the knees were normal.  Following examination, a pertinent diagnosis was rendered of bilateral knee problems - there is insufficient evidence at present to warrant a diagnosis of acute or chronic residuals.  

Evidence added to the record after the RO's September 1997 final decision includes Social Security records, and VA and private clinical data dating from 1997 showing treatment for multiple complaints and disorders, including records relating to periodic complaints of knee pain.  

After reviewing the additional submissions, the Board finds that the evidence received since the September 1997 rating decision is cumulative and/or redundant of prior data in the record.  Evidence that is merely cumulative cannot be "new and material" even if that such information was not previously before agency decision makers. 38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The fact that the Veteran reports that he has knee pain and problems and states that he was treated for his symptoms in service was previously established.  The additional clinical evidence only reiterates what was noted prior to September 1997.  Such evidence is cumulative.  The only other evidence submitted in support of the claim is the Veteran's assertion that he is entitled to service connection because he continues to have residual knee pain.  The record reflects, however, that the appellant voiced the same or similar assertions on VA examination in July 1997 prior to finality of the claim in this regard.  His more recent statements in support of the claim are duplicative of those made previously.  Such evidence is also cumulative.  The Board points out that X-rays were normal and a knee diagnosis was unable to be established on VA examination in 1997.  It is noted that a clinical determination of bilateral knee disability related to service has not been demonstrated to date.  The evidence does reflect that the Veteran sought private treatment in May 2009 for right knee complaints, including tenderness, crepitus and swelling after an injury playing basketball.  However, this incident is clearly distinguishable from the complaints dating the time of the appellant's prior claim, and is not material to the facts of this case.  It is merely cumulative.  Therefore, to the extent that the Veteran reports that there is a relationship between current bilateral knee symptoms and service, his statements are cumulative of prior evidence in the record and are not new and material. 

In summary, the evidence added to the record since the September 1997 determination relating to bilateral knee disability is merely cumulative and does not provide a basis to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The application to reopen the claim is denied.

3)  Service connection for hypertension.

The Veteran asserts that he had hypertension that is of service onset or is secondary to service-connected diabetes mellitus, type II.


Factual Background

Service treatment records reflect that on examination in December 1990 for service entrance, the Veteran's blood pressure was 120/80.  The cardiovascular system was evaluated as normal.  His blood pressure was taken on numerous occasions over the course of active duty with the highest systolic and diastolic readings shown as 138(January 1994) and 86(March 1994), respectively.  When examined in December 1995 for separation from service, a blood pressure reading of 128/68 was obtained.  The Veteran denied high blood pressure.  The cardiovascular system was evaluated as normal.  VA and private clinical records dating from 1997 do not reflect elevated blood pressure readings or a diagnosis of hypertension.  An Everett Clinic record dated in December 2000 recorded blood pressure readings of 140/84 in June 2000, and 114/74 and 118/74 over the course of a week in December 2000.  The appellant was afforded a VA examination in March 2001 and a blood pressure reading of 124/74 was reported.  It was noted that diabetes had been diagnosed in 1997 and that he was currently taking Glyburide, as well as Lotensin because of protein spilling into the blood. 

Subsequent VA clinical records reflect blood pressure readings within normal range.  VA clinic notes dated in July 2001 indicate that the Veteran had been prescribed Lisinopril for control of high blood pressure.  In November 2004, it was noted that hypertension was in good control.

The appellant was afforded a VA examination in September 2008 for type II diabetes mellitus where it was found that there were no secondary complications of diabetes that included a renal disorder or hypertension.  He underwent an examination for VA in June 2010 where the examiner noted that she was asked to provide an independent medical opinion as to whether hypertension had been permanently aggravated by diabetes mellitus.  It was noted that the Veteran's service and private treatment records were reviewed.  Detailed background and history were recited and an analysis of the evidence, including clinical laboratory studies over the years, was performed.  The Veteran was reported to have stated that he had had hypertension for eight years - since 2002 and had also been taking Lisinopril for that length of time.  Following examination, the examiner stated that in the absence of any renal complications, the Veteran's high blood pressure was most likely a result of essential hypertension and less likely the result of or caused by his diabetes mellitus, type II.  The examiner added that there was no medical evidence to suggest that his hypertension was aggravated beyond it natural progression by diabetes mellitus.  When examined by VA for compensation purposes in August 2010, the examiner stated that the Veteran had essential hypertension that was not aggravated by diabetes. 

Legal Analysis

After careful review of the evidence, the Board finds that service connection for hypertension is not warranted.  Although the Veteran and his representative have indicated that he has had hypertension since active duty service, the Board finds the statements in this respect are not credible.  The blood pressure readings obtained in service and for years after discharge from active duty were well within normal limits.  The appellant denied a history of high blood pressure at service discharge in 1995.  Hypertension is not documented in the record until at least 2001, or 2002 by the Veteran's own admission on VA examination in 2010.  The Veteran is thus deemed to be an unreliable historian and his remote history of hypertension dating from service is not probative.  This compels a finding that hypertension is not related to service and also rebuts any assertion of continuity of symptomatology since service. See 38 C.F.R. § 3.303(b); see also Maxson v. West, 230 F.3d 1330 (Fed. Cir. 2000.  There is no competent evidence linking hypertension to service.  As such, service connection for hypertension may not be granted on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

The Board observes that the Veteran primarily contends that hypertension is secondary to or has been aggravated by service-connected diabetes mellitus, type II.  Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2011.).  The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.31o(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service- connected condition." Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice- connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

The Board finds, however, that there is no evidence linking (by causation or aggravation) the Veteran's hypertension to service-connected diabetes mellitus, type II except for the Veteran's own statements to this effect.  The Board has carefully considered the appellant's lay assertions in this regard.  A layperson is competent to report that that he or she notices symptoms as such come through one of the senses. See Layno v. Brown, 6 Vet.App. 465, 470.  However, competence and credibility are different matters.  The etiology of hypertension and whether it is caused or aggravated by service-connected disease or injury requires specialized training for a determination as to its causation and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  The Board points out that on VA examination in 2008, the examiner determined that the Veteran did not have complications of diabetes that included renal disease or hypertension.  VA also obtained an independent advisory opinion as to whether hypertension had been aggravated by service-connected type II diabetes.  The physician stated that the claims folder was reviewed and a comprehensive clinical history and analysis of the evidence was presented.  That examiner opined that Veteran's hypertension was most likely essential in nature and had not been aggravated by or otherwise related to diabetes, type II, because he did not have renal disease.  When examined for compensation and pension purposes in 2010, the examiner unequivocally stated that diabetes did not aggravate hypertension.  In this case, the Board finds that the assessments of the medical professionals after service who found that hypertension is less likely related to service or a service-connected disability are more probative than the Veteran's lay opinion.

In summary, the Board concludes that there is no reliable, persuasive, or probative evidence that the Veteran's hypertension is related to service or is caused by or has been aggravated by service-connected disease or injury, to include diabetes mellitus, type II.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and service connection for hypertension must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Earlier Effective Dates

As an initial matter, the Board notes that the appellant's claims for earlier effective dates are not prohibited "freestanding claims."  The Court of Appeals for Veterans Claims (Court) has held that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date. See Rudd v. Nicholson, 20 Vet.App. 296.  In other words, a claimant is not entitled to again raise an earlier effective date claim that was established in a prior final decision.  In this case, however, no prior final decisions have been made with regard to the awards of service connection for bilateral upper and lower extremity neuropathy and bilateral left and right eye retinopathy.  Accordingly, these matters are properly before the Board.

Law and Regulations - Effective Dates

38 U.S.C.A. Section 5110(a) governs the assignment of an effective date for an award of benefits.  The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011).  The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service. See 38 C.F.R. § 3.400; Flash v. Brown, 8 Vet.App. 332, 340 ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the date of the claim to reopen."); Bonhomme v. Nicholson. 21 Vet.App. 40 (2007).

Applicable regulations provide that a claim may be either a formal or an informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2011).  A claim, whether "formal" or "informal," must be in writing in order to be considered a claim or application for benefits. See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a) (2011). 

In Servello v. Derwinski, 3 Vet.App. 196, 198 (1992), the United States Court of Appeals for Veterans Claims (Court) addressed the issue of entitlement to an earlier effective date and pointed out that the applicable statutory and regulatory provisions, properly construed, require that the Board look to all communications in the file that may be interpreted as applications for claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," disability is ascertainable. 38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2); 3.155(a) (2011); Quarles v. Derwinski, 3 Vet.App. 129, 134 (1992).

4) Effective date earlier than June 2, 2006 for service connection of bilateral upper and lower extremity peripheral neuropathy.

Factual Background and Legal Analysis

Service connection for bilateral upper and lower extremity peripheral neuropathy was granted by a September 2006 RO rating decision, effective from June 2, 2006.

The appellant argues that service connection for peripheral neuropathy of the upper and lower extremities should be granted from an earlier date.  The Board has considered the appellant's contentions, but points out that the applicable law states that generally, unless the application for such was received within one year from discharge, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received. 

To reiterate, the effective date is fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore, unless an application is received within one year from discharge or release from service. 38 U.S.C.A. § 5110 (a)(b)(1) (West 2002).  Here, the appellant separated from service in December 1995.  A claim for service connection for peripheral neuropathy of the upper and lower extremities was not received within one year of separation from service.  Accordingly, 38 U.S.C.A. dictates that the effective date "shall not be earlier than the date of receipt of application." See 38 U.S.C.A. § 5110 (a) (West 2002). 

In the instant case, the first indication of any neurologic deficit affecting an extremity was recorded on VA examination in December 2004 when it was noted that the Veteran reported numbness and tingling of the left hand.  However, the examiner stated that the peripheral nerve examination of the upper and lower extremities was within normal limits.  No diagnosis was provided in this regard following examination.  There is no subsequent reference to any neuropathic symptomatology until an examination for VA on June 2, 2006 when the Veteran reported a tingling sensation and numbness of the hands, especially on the left.  It was reported that he also experienced leg pain.  On neurologic evaluation, sensory function was abnormal in the upper and lower extremities.  Following examination, it was noted that the Veteran had complications of diabetes that included neuropathy.  

The RO granted service connection for diabetic neuropathy of the upper and lower extremities by rating action dated in 

The agency of original determined that a claim for diabetic neuropathy was filed on June 2, 2006.  That is the date assigned for the grant of service connection for peripheral neuropathy of the upper and lower extremities.  Prior to such, the Board finds no claim, informal claim or any other evidence evidencing an intent to file a claim of service connection for peripheral neuropathy.  Accordingly, the Board finds no basis on which to grant an effective date earlier than June 2, 2006.  The record shows that the Veteran filed claims for compensation benefits for other disorders over the years but an application for peripheral neuropathy is not effectively demonstrated prior to June 2, 2006.  A specific claim must be filed by the Veteran. 38 U.S.C.A. § 5110.  The Board observes that while numbness and tingling of the left hand was reported in December 2004, without objective findings on examination or a diagnosis of such, there was nothing that would have put VA on notice that the appellant was seeking compensation regarding such disability.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek entitlement to service connection for a condition. See Brannon v. West, 12 Vet.App. 32. (1998).  Moreover, in the absence of proof of current disability due to disease or injury there can be no valid claim. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

In light of the foregoing, the Board finds that the appellant has been awarded the earliest effective date for peripheral neuropathy of the upper and lower extremities provided by law.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appellant's claim for an earlier effective date for the grant of service connection for such must be denied. See 38 U.S.C.A. § 5110(a) (West 2002).  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

5) Effective dates earlier than September 18, 2006 for service connection of diabetic retinopathy of the left eye and October 31, 2007 for service connection of diabetic retinopathy of the right eye.

Factual Background and Legal Analysis

Service connection for diabetes mellitus was established effective March 12, 2000.  

VA and private clinical records dating from March 2000 did not refer to diabetic retinopathy.  The record discloses that the Veteran was afforded VA retinal examinations by an optometrist in August 2002 and March 2004.  Following examination, the assessments included diabetes without retinopathy.  An examination in November 2005 for Social Security disability purposes noted that the Veteran did not have evidence of retinopathy.  The appellant was afforded an eye examination for VA compensation purposes in July 2006.  Following examination, the examiner stated that the diagnosis was diabetes without retinopathy and that the objective factors were the absence of diabetic eye changes.  A VA diabetic retinal examination on September 18, 2006 yielded assessments that included mild non-proliferative diabetic retinopathy OS [oculus sinister or left eye] - no retinopathy OD [oculus dexter or right eye].  In March 2007, a general assessment of mild non-proliferating retinopathy was noted.  Following diabetic retinal examination on October 31, 2007, the assessments included mild non-proliferative diabetic retinopathy OU [oculus uterque or both eyes].  

A claim for vision problems associated with diabetes mellitus, type II, was received on January 16, 2008.

By rating action dated in May 2008, the RO denied service connection for vision problems associated with diabetes mellitus, type II.  

When examined by VA in September 2008, the Veteran related that he had retinopathy.  Examination of the eyes, including with funduscope, was normal.  In the diagnoses, the examiner stated that there were no secondary complications of type II diabetes related to the eyes and no assessment was provided in this regard. 

Service connection for left eye and right eye diabetic retinopathy was granted by the RO, and effective dates of September 18, 2006 and October 31, 2007, were established for the left and right eyes, respectively, by rating decision in July 2011. 

The appellant argues that service connection for diabetic neuropathy of the right and left eyes should be granted from an earlier date.  The Board has considered the appellant's contentions, but applicable law provides that, generally, unless an application is received within one year of date of discharge from service, the assigned effective date cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received. But see 38 U.S.C.A. § 5110(b) and 38 U.S.C.A. § 5110(g). 

In this case, the appellant separated from service in December 1995.  A claim of entitlement to service connection for vision problems associated with type II diabetes (retinopathy) was not received within one year of separation from service.  Accordingly, 38 U.S.C.A. mandates that the effective date "shall not be earlier than the date of receipt of application therefor." See 38 U.S.C.A. § 5110 (a) (West 2002). 

The Board notes that the Veteran was granted service connection for left and right eye retinopathy on a secondary basis as due to his service connected type II diabetes mellitus.  The effective dates of September 18, 2006 and October 31, 2007 were taken from VA outpatient records which first reflect diagnoses of retinopathy for each respective eye.  It is thus shown that the current effective date predate the Veteran's claim received on January 16, 2008 claim for service connection.  Therefore, there is no basis on which to grant an earlier effective date for retinopathy affecting the eyes.  The evidence does not demonstrate that the Veteran filed a formal claim, an informal claim, or indicated an intent to file a claim prior to January 16, 2008.  Therefore, the correct effective date of the grant of service connection for left and right retinopathy is January 16, 2008.

The Board has considered whether the effective date of service connection should be based upon an "increased" evaluation theory or upon the effective date of the original condition.  However, 38 C.F.R. §  3.310 requires VA to apply the same rules to the assignment of an effective date for secondary service connection as it does for direct service connection.  Furthermore, a grant on a secondary basis does not result in increased compensation within the meaning of 38 U.S.C.A. § 5110 (b)(2).  The exception to the general rule for effective dates is not applicable to awards based on secondary service connection. See Ross v. Peake, 21 Vet.App. 528 (2008). 

In making this determination, the Board has further considered 38 C.F.R. § 3.157, to include the sentence that the effective date of compensation benefits, if otherwise in order, will be the date of receipt of a claim or when entitlement arose, whichever is later.  However, the provisions of this paragraph only apply to claims for an increase in disability, or to reopen a claim, or when a claim specifying the benefit sought is received within one year of an examination, treatment or hospital admission.  The Court has held that 38 C.F.R. § 3.157 is not applicable to claims for service connection.  In this regard, the Board adheres to Ross and the non-precedential opinion in Boza v. Shinseki (No. 10-3844, March 28, 2012) holding that the effective date of an award for service connection shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefor.

Therefore, in light of the foregoing, the Board finds no basis on which to grant earlier effective dates for either left eye or right eye diabetic retinopathy earlier than January 16, 2008.  The applicable law and regulatory provisions are clear on the issues at hand, the Board concludes that the appellant's claims for earlier effective dates for left and right eye retinopathy must be denied. See 38 U.S.C.A. § 5110(a) (West 2002).  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as a matter of law and regulation, an earlier effective date beyond that currently assigned cannot be granted. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

6)  Effective date earlier than November 29, 2004 for service connection of urinary frequency.

Service connection for urinary frequency associated with diabetes mellitus was granted by rating action dated in January 2005, effective from November 29 2004.  

The appellant asserts that service connection should be granted from an earlier date.  The Board has considered the appellant's contentions, but applicable law provides that unless an application for such was received within one year from discharge, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received. 

Here, the appellant separated from service in December 1995.  A claim for service connection of urinary frequency was not received within one year of separation from service.  The effective date "shall not be earlier than the date of receipt of application." See 38 U.S.C.A. § 5110 (a) (West 2002). 

Received from the Veteran on March 12, 2000 was a claim for diabetes, type II.  He also indicated that he had frequent urination associated that that disease.  In support of the claim, a private clinical record from the Everett Clinic was submitted in which it was noted that the Veteran had been under care since 1997 and had been diagnosed with type II diabetes in August of that year.  The physician stated that some of the most common symptoms of diabetes included urinary urgency and that the Veteran had complained of such in August 1997.  Subsequently received were private medical records dated between 1997 and 2000, including the August 1997 clinical report, reflecting that the appellant presented with complaints that included having to urinate approximately every half hour.  The assessments included elevated blood sugar and urinary urgency.  By rating action dated in April 2001, service connection was granted for diabetes mellitus, type II, effective from March 12, 2000.  

The record thus reflects that the Veteran's correspondence and private clinical record received on March 12, 2000 clearly indicate that he had urinary frequency associated with diabetes.  Although subsequent follow-up for diabetes does not refer to such symptomatology, it is found that an application for urinary frequency was effectively demonstrated on March 12, 2006.  Therefore, in view of the above, and resolving the benefit of the doubt in favor of the Veteran, the effective date of service connection for urinary frequency associated with diabetes is found to be more consistent with the claim and the private clinical record received on March 12, 2000.  However, the Board finds no basis on which to grant an effective date earlier than March 12, 2000 for urinary frequency.  This is because although symptoms of such were indicated as early as August 1997, no formal or informal claim or evidence of intent to file a claim was demonstrated prior to that date.

In view of the above, the appellant has been awarded the earliest effective dates for urinary frequency associated with diabetes provided by law.  As the applicable law and regulatory provisions are clear as to this matter, the Board concludes that an effective date earlier than March 12, 2000 for urinary frequency must be denied. See 38 U.S.C.A. § 5110(a) (West 2002).  

Increased Ratings  

Law and Regulations - Increased Rating - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2011). 

7) Entitlement to an increased rating for lumbar strain with degenerative disc disease, currently evaluated as 20 percent disabling.

Service connection for degenerative joint disease of the lumbar spine at L5-S1 was granted by rating action dated in September 1997.  A zero percent disability rating was established.  The zero percent evaluation was increased to 20 percent by rating decision in October 1999.  A claim for an increased rating was received in October 2005.

Law and Regulations

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 68 Fed.Reg. 51, 443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011)).  

Under the General Rating Formula for the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, the combined range of motion of the cervical spine is not greater than 170 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine of 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine, or, forward flexion of the thoracolumbar thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine, or there is ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (2011) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent evaluation is assigned for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2011). 

For purposes of evaluations under revised Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so. See 67 Fed.Reg. 54, 345, 54, 349 and Note (1) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1) (2003-2009)). 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 (See also Plate V) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 340 degrees for the cervical spine and 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet.App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59

Factual Background

VA outpatient clinic notes dating from 2004 reflect that the appellant was followed for various complaints and disorders, including low back pain.  In November 2004, he reported chronic aching pain of 3/10 on a ten scale.  He stated that he used over-the-counter medications from which he achieved good relief.  It was noted that daily activities were sometimes affected.  

The Veteran was afforded a VA examination in November 2005.  Pertinent background history was recited.  The Veteran stated that he had had aching pain just below the beltline to the midline for the past 13 years and that it was constant.  Intensity of pain was characterized as 8/10 on a ten scale and was experienced when engaging in physical activities, working and sitting.  He said that it was relieved by Advil or that he just got "used to it."  It was noted that there had been no physician-prescribed bed rest.  Functional impairment was inability to sit for long periods of time and difficulty lifting items because of back pain.  The Veteran stated that he had lost time from work three times per year and had lost five jobs due to back pain and inability to lift items over 25-30 pounds.  It was noted that his usual job was administrative work.  

On examination, posture and gait were normal.  The Veteran required no assistive device.  He reported radiation of pain on movement.  Paraspinal muscle spasm was present.  Tenderness was elicited at L5.  The straight leg raising test was negative on the right and left.  Range of motion study disclosed the following: flexion - 0 to 90 degrees, extension - 0 to 30 degrees, right and lateral flexion - 0 to 20 degrees each, right and left rotation - 0 to 30 degrees each.  It was reported that there was no pain, fatigue, weakness, lack of endurance or incoordination.  The examiner related that without resorting to speculation, it was unable to be determined if the appellant had additional limitations.  

It was reported that intervertebral disc spaces at C3-S1 showed no sensory deficits, motor weakness or abnormal reflexes.  Lower extremity sensory function was normal.  Knee and ankle reflexes were 1+ bilaterally.  Lower extremity motor function was normal.  An X-ray of the lumbosacral spine was interpreted as normal.  Following examination, a diagnosis of lumbar strain was rendered.  The examiner commented that there had been no change in the condition.  

VA outpatient clinical records dated in 2007 reflect that the Veteran regularly reported chronic aching back pain of between 7/8 on a 10 scale. 

The Veteran underwent examination for VA compensation purposes in September 2008.  He reported symptoms of stiffness affecting the spine, but no numbness, loss of bladder control, or loss of bowel movement.  The appellant reported constant lower back pain of an aching and/or cramping nature that he characterized as w8/10 on a 10 scale.  He stated that pain was elicited by stress, prolonged sitting or standing in one position and relieved with Ibuprofen.  He related that his functional impairments were inability to bend over and lift items.  He said that he could not cook because standing caused pain.  He stated that the disability did not result in any incapacitation.

On physical examination, range of motion of the thoracolumbar spine revealed the following: flexion - 0 to 60 degrees, extension - 0 to 20 degrees, right and lateral flexion - 0 to 20 degrees each, and right and left rotation - 0 to 25 degrees each.  It was reported that joint function of the spine was additionally limited after repetitive use and that pain had the major functional impact.  It was noted that the Veteran was not additionally limited by fatigue, weakness, lack of endurance and incoordination after repetitive use.  It was reported that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.

Examination of the upper and lower peripheral pulses disclosed 2+ pulses in all aspects.  Upper and lower extremity motor function was within normal limits.  Sensory function was within normal limits.  Right and upper extremity reflexes were 1+.  Right and left lower extremity reflexes were 2+.  It was reported that peripheral nerve involvement was not evident on examination.  Following examination, the examiner stated that the VA established diagnosis of lumbosacral strain was changed to degenerative disc disease of the lumbar spine.  It was reported that this was a progression of the previous diagnosis.  The examiner commented that chronic lower back pain caused abnormal weight-bearing with increased strain and wear on the spinal column, and that inflammatory changes with back strain contributed to degenerative changes of the lumbar spine.  It was noted that the effects on the Veteran's usual occupation as accountant was not affected at that time.  It was added that the effect on the condition on his usual daily activity was affected with not being able to stand for prolonged periods with back pain, and inability to participate in recreational activities with running, bending or lifting.  

Private clinical records from the Rockwood clinic dated in October 2007 indicate that the Veteran sought treatment for an abrasion on the left lower leg and a groin tendon injury after running bases, and landing and sliding into base while playing softball.  In May 2009, it was reported that he injured his right knee the past weekend playing baseball.  Another May 2009 entry indicated that lumbar range of motion was full and that the back was nontender to palpation.  Core and back strengthening exercises were recommended with continued use of anti-inflammatory medication.  

The Veteran's was evaluated for compensation and pension purposes in August 2010.  He reported symptoms associated with the back that included stiffness, fatigue, spasms, weakness of the spine and leg, decreased motion and numbness.  The appellant denied experiencing paresthesias, bowel problems, bladder problems or erectile dysfunction associated with the spine condition.  He related that pain level was moderate and could be exacerbated by physical activity, but was relieved by rest, Ibuprofen and a heating pad.  He said that he could function with medication when he had pain, and that during flare-ups he experienced functional impairment that was described as pain in the back, and limitation of motion of the joint that was described as inability to bend or sit or stand for prolonged periods of time.  The Veteran stated that he did not receive any treatment for the condition and had never been hospitalized or had surgery for the disorder.  He related that during the past 12 months, he had not had any incapacitation.  He said that he could not lift more than 15 to 20 pounds. 

On examination of the thoracolumbar spine, the Veteran's posture and gait were within normal limits.  Walking was steady and he did not require any assistive devices.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  Tenderness was elicited on range of motion of the lower back.  Spinal contour was preserved but with tenderness.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone and musculature were normal.  There was negative right and left straight leg raising.  The Lasegue's sign was negative.  There was no atrophy of the limbs or ankylosis of the thoracolumbar spine.  Flexion and extension were to 70 degrees with pain at 65 degrees and 20 degrees with pain at 20 degrees, respectively.  Right and left lateral flexion was to 20 degrees, bilaterally, with pain at 20 and 15 degrees, respectively.  Right and left rotation was to 20 degrees each with pain at 15 degrees, each.

The examiner stated that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed a normal head position with symmetry of appearance.  There was symmetry of spinal motion with normal curvature of the spine.

Neurologic evaluation of the spine revealed no sensory deficits from L1-L5 in a motor root distribution, besides stocking glove distribution.  There were no sensory deficits of S1 in a motor root distribution.  

A VA outpatient clinic note dated in April 2011 indicated that that the appellant had chronic lumbar disease that was stable without any lower extremity radicular symptoms.  

Legal Analysis

The appellant's service-connected lumbosacral spine disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a Diagnostic Codes 5337 and 5243 lumbar strain and/or intervertebral disc syndrome.  The Board has carefully reviewed the evidence in this regard and determines that an increased rating for lumbar strain with degenerative disc disease is not warranted.  

In evaluating the clinical findings for the lumbar spine, the evidence reflects that the Veteran has not had the functional equivalent of forward flexion limited to 30 degrees or less of the thoracolumbar spine for which a higher disability evaluation might be awarded.  Throughout the appeal period, flexion has not been shown to be less than 60 degrees.  Although muscle spasm, tenderness and pain on palpation have been confirmed on examination, such symptoms are contemplated by the 20 percent currently in effect and do not afford a basis for more than a 20 percent evaluation under Diagnostic Code 5237 for the lumbar spine.  The evidence does not reflect fixation of a spinal segment.  It has been noted on VA examination that the Veteran does not have ankylosis.  Therefore, a higher rating is not warranted on these bases. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

The Veteran's service-connected lumbar spine disorder encompasses disc pathology under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, a rating greater than 20 percent is not warranted based on the revised rating criteria or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As outlined previously, a 40 percent rating is available if intervertebral disc syndrome results in incapacitating episodes having a total duration of 4 weeks but less than 6 weeks in the past 12 months. Id.  The record does not document incapacitating episodes so as to warrant more than a 20 percent rating under the diagnostic code for intervertebral disc syndrome.  The Board points out that an incapacitating episode is one where a physician has prescribed bed rest.  The Veteran's self-reported history and the clinical record are negative for such a prescription.  Although the evidence reflects treatment by a physician and reported complaints of chronic pain, including flare-ups of pain over the course of this appeal, there is no notation of incapacitating episodes or his having to be prescribed bedrest in this regard.  Therefore, an increased rating for the lumbar strain with degenerative disc disease is not warranted on this basis. See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  (5293?)

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45 on the basis of functional loss due to pain and other impairment associated with motion, see DeLuca, 8 Vet.App. at 204-205, the appellant clearly has pain and reports that some activities of daily living have been constrained.  However, pain associated with motion is fully contemplated in the current 20 percent evaluation.  There is no evidence indicating that pain, weakness, fatigue, or incoordination associated with motion results in the equivalent of flexion to less than 30 degrees.  As such, a higher rating based on pain and functional loss is not warranted. 

The appellant is competent to assert that he is worse.  Here, the Veteran has describes a history of severe pain and indicates that there are occasional flare-ups of pain for which he has missed work at times.  Despite such complaints, however, he has presented no evidence of incapacitating symptomatology or physician-prescribed bedrest.  The evidence reflects that range of motion of the lumbar spine is substantially preserved and flexion has been shown to be from 60 to 90 over the course of the appeal.  The record reflects that despite his statements on VA examination in 2008 that he was unable to engage in recreational pursuits, private clinical records dated between 2007 and 2009 reflect that the Veteran participated in playing baseball and/or softball.  The Board thus finds that he is not a reliable historian.  Therefore, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for lumbar strain with degenerative disc disease and that the criteria for a 30 percent disability rating or higher are not met.  To the extent that the Veteran asserts that he is worse, we find the clinical evidence to be far more credible and probative than the lay statements.

The Board would also point out that no other neurological manifestations are included in the 20 percent rating under the criteria for the lumbar spine.  In this regard, the Board notes that no neurologic residuals specific to the site of a diseased disc have been confirmed on examination.  As such a separate rating under 38 C.F.R. § 4.124a is not warranted. (2011).

8) Entitlement to an increased rating for diabetes mellitus, type II, with erectile dysfunction, currently evaluated as 20 percent disabling.

Service connection for diabetes mellitus, type II, was granted by rating action dated in April 2001.  A 20 percent disability rating was established under 38 C.F.R. §  4.119, Diagnostic Code 7913.  A claim for an increased rating was received in August 2006 with the submission of a private medical report. 

Law and Regulations

38 C.F.R. § 4119, Diagnostic Code 7913 (2011) provides for a 20 percent rating for diabetes that requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.  

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011). 

Factual Background

VA outpatient clinical records dating from 2005 reflect that the appellant has received regular follow-up for type II diabetes.  VA and private clinic notes document erratic and poor compliance with his diabetes medication and dietary regimen and fluctuating blood sugar levels are demonstrated.  

The Veteran underwent examination for VA compensation purposes in June 2006.  He reported that there was no history of diabetic ketoacidosis.  It was noted that hypoglycemia had required hospitalization three times per year and that he was seen by a physician eight times a year.  The Veteran reported hypoglycemic reaction four times within the past year.  It was noted that he was taking Metformin and Glyburide and Levitra as needed.  He related that diabetes caused a tingling sensation in the hands, especially on the left.  He indicated that there was no bladder dysfunction, but that he did have frequent urination 12-15 times a day as well as nighttime urination of 7-10 times.  

The Veteran stated that diabetes caused skin dryness for which he required skin moisturizers.  He stated that leg pain occurred after 500 yards.  It was noted that there was no calf pain or coldness of the extremities.  It was reported that diabetes had affected the kidneys resulting in functional urinary frequency and weakness with impotency.  He was unable to achieve and maintain erection.  

On examination, general appearance was normal with no sign of malaise.  There was dryness of the back, hands and feet.  The extremities were normal.  Peripheral pulses of the upper extremities were 2+ in all aspects.  There was no peripheral nerve involvement.  Upper and lower extremity sensory function was abnormal.  There was decreased pinprick sensation below the wrist on both hands and below the ankles.  Upper and lower extremity reflexes were 1+ in all aspects.  Upper and lower extremity motor function was normal.  Evaluation of the genitalia disclosed no abnormal findings.  

Following examination, the diagnoses were diabetes mellitus with impotency and neuropathy as complications thereof.  It was noted that there had been no change and that he avoided strenuous activities to prevent hypoglycemic reactions.

In July 2009, the appellant reported to his private physician that he had had one hospitalization as a result of diabetes from dehydration and several abscesses that were slow to heal.  It was noted that he did not find time or make time to exercise, forgot his insulin at least once a week, and craved foods like meat, potatoes, and chips.  It was noted that since being diagnosed with diabetes in 1996, his lifestyle changes had been minimal.  

The Veteran underwent examination for VA compensation purposes in September 2008.  It was reported that he did not have a history of ketoacidosis.  He did not indicate any problems with hypoglycemia.  He related that his visited the doctor five times a year on average for diabetes.  The Veteran described tingling and numbness in the hands but no progressive weight loss or progressive loss of strength.  He stated that he did not experience urinary incontinence or fecal leakage.  The appellant related that he treated diabetes with medication and insulin.  He said that diabetes did not affect the skin and that he had no leg pain after walking distances.  There was no calf pain at rest.  He denied feeling persistent coldness of the extremities.  The Veteran stated that he did not experience any functional impairment from the condition.  He related that he had impotence and could not achieve or maintain an erection.  He indicated that treatment had not improved his sexual functioning.  

Following examination, diagnoses were rendered of diabetes mellitus with no change in condition.  It was reported that the condition was active and treated with oral medications and insulin.  The examiner stated that the condition was asymptomatic.  Erectile dysfunction associated with diabetes mellitus was diagnosed as an active and symptomatic condition.  Bilateral upper and lower extremity peripheral neuropathy with no change was diagnosed.  It was noted that the condition was asymptomatic.  

The Veteran's diabetes mellitus, type II was evaluated for compensation and pension purposes in August 2010.  He reported no episodes of diabetic ketoacidosis that required hospitalization.  He stated that he had not been hospitalized for hypoglycemia and indicated that he had not visited a diabetic care provider for ketoacidosis or a hypoglycemic reaction.  He said that he had constant thirst but reported no progressive weight loss or weight gain.  He related that he did not experience urinary incontinence or anal pruritis.  The appellant stated that he treated his diabetes with diet that included lower carbohydrates, oral mediation and insulin.  He related that diabetes did not affect the skin and indicated that he did not experience any overall functional impairment from the condition.  The appellant admitted to an eight-year history of impotence and said that he could not achieve and maintain an erection.  It was noted that he did not receive any treatment for impotence.  

On examination, there were no signs of skin disease.  The Veteran declined rectal and genital examinations.  He described progressive loss of strength in the legs with tingling and numbness in the fingers and toes.  He reported symptoms of claudication after walking 150 yards on level ground at two miles per hour.  There was calf pain at rest but no feelings of persistent coldness of the extremities.  The appellant was reported to have stated that he did not experience any functional impairment.

Examination of the extremities did not reveal any of the following: persistent coldness, changes in color, ischemic limb pain at rest, gangrene, a deep ischemic ulcer, superficial ulcer, atrophic skin changes, edema, dermatitis, cellulitis or an AV fistula.  Peripheral pulses of the lower extremities were 2+ in all aspects.  

Examination of the upper and lower extremities disclosed that motor function was within normal limits.  The right and left sensory function for the stocking glove distribution nerves was decreased based on the modality of tough.  Right and left upper extremity reflexes were 2+ in all aspects.  It was reported that there was no specific peripheral nerve identified, as the Veteran presented with stocking glove distribution, but that the peripheral nerve examination revealed neuralgia.  There was sensory dysfunction demonstrated by decreased sensation in both hands and feet in a stocking glove distribution.  

Following examination, the examiner diagnosed bilateral upper and lower extremity peripheral neuropathy associated with diabetes mellitus.  It was noted that the condition was active with subjective factors of history of numbness and tingling in the hands, fingers, feet and toes, and objective findings of decreased sensation in the upper and lower extremities consistent with the diagnoses.  The examiner also diagnosed diabetes mellitus with erectile dysfunction.  It was noted that the condition was active with subjective factors of history of elevated blood sugars and taking insulin and Metformin for control.  The objective findings were elevated blood glucose to 308 mg/dL and 3+ sugar in the urine.  The examiner commented that diabetes did not cause any restriction of activities and that the effect of the condition on the Veteran's usual occupation as an accountant and his daily activity was not affected at that time.

VA outpatient clinic records dated in April 2010 indicated that Veteran had been  prescribed insulin and that there had been improvement in his A1c that was down to 7.6 from 10.0.  He continued to receive follow-up.  In April 2011, it was recorded that follow-up laboratory studies in October 2011 showed that his A1c was 12.4.  The Veteran related that he had lost 30 pounds and had stopped all insulin.  He said that he became frustrated by the different things he was being told to do and felt that he could not deal with diabetes controlling his life.  It was noted that he worked as an accountant.

Legal Analysis

Based on the evidence presented above, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  In this regard, the Board notes that to warrant a higher evaluation of 40 percent for diabetes under Diagnostic Code 7913, the evidence must show diabetes mellitus type II requiring insulin, a restricted diet and regulation of activities.  The 40 percent criteria for diabetes are conjunctive, not disjunctive - i.e., there must be insulin dependence and restricted diet and regulation of activities. See Melson v. Derwinski, 1 Vet.App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]. 

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet.App. 360, 363-364 (2007) (citing 61 Fed.Reg. 20,440 (May 7, 1996). 

Here, at most, the more persuasive evidence of record shows that the appellant's diabetes mellitus requires medication and a restricted diet.  Although he has reported on VA examination that physical activities are restricted, the extensive clinical record generated on VA and private follow-up over the years do not document restriction of activities.  On most recent VA examination in August 2010, the examiner unequivocally stated that diabetes did not cause any restriction of activity, and that there was no effect on the Veteran's usual occupation as an accountant and his daily activity at that time.  VA treatment records reflect regular follow-up for diabetes and indicate that the Veteran takes oral medication and has been prescribed insulin.  Treatment records indicate that activity is recommended, rather than restricted.  The record clearly reflects that the appellant engages in vigorous sports, including baseball and softball was indicated above.

Although the Veteran asserts that the symptoms associated with service-connected type II diabetes are more severely disabling, the Board assigns greater probative value to the voluminous treatment records and reports of VA examinations.  He reported a history of episodes of hypoglycemia requiring hospitalization three times per year and hypoglycemic reaction four times within the past year on VA examination in 2006, but such report is not borne out in the ongoing VA or private clinical data, and no actual admission for such is documented during the appeal period.  On VA examination in 2010, the Veteran related that he had not been hospitalized for hypoglycemia and indicated that he had not visited a diabetic care provider for ketoacidosis or a hypoglycemic reaction.  The record indicates poor control of diabetes mellitus by his own behaviors of not being compliant with medication, as indicated by VA outpatient report in April 2011 that he had stopped taking insulin on his own because it interfered with his life.  

Under the circumstances, the Board finds that there is no regulation of activities within the meaning of the regulation.  Although the appellant requires medication and a restricted diet, it is clearly shown and he has not been advised to limit his activities due to diabetes.  As such, he meets the criteria for a 20 percent rating, and no more, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of evidence of a showing of regulation of activities, in addition to insulin and restricted diet, there is no basis for an evaluation in excess of 20 percent for diabetes mellitus, type II.

Regarding additional complications from diabetes mellitus, the Board notes that the appellant has already been separately rated for peripheral neuropathy of the upper and lower extremities, as well as bilateral diabetic retinopathy, and urinary frequency. 

The Board has also considered whether a separate compensable evaluation is warranted for erectile dysfunction.  The clinical evidence of record refers to chronic erectile dysfunction with inability to achieve and maintain erection.  However, VA examination reports indicate normal male genitalia.  Review of the evidence reflects no deformity of the penis or compensably disabling symptoms associated with erectile dysfunction. See 38 C.F.R. § 4.11b, Diagnostic Code 7522 (2011).  Therefore, a separate compensable rating for erectile dysfunction is not warranted. 

Accordingly, the claim for an increased rating for diabetes mellitus, type II, is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

9) Entitlement to an evaluations in excess of 10 percent for peripheral neuropathy of each upper and each lower extremity.

Service connection for peripheral neuropathy or the upper and lower extremities was granted by VA rating decision in September 2006.  A 10 percent disability evaluation was awarded for each limb affected by peripheral neuropathy.  

Law and Regulations

The service-connected right and left upper extremity peripheral neuropathy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Mild, moderate or severe incomplete paralysis warrants ratings of 10, 30, and 50 percent for the major arm, or 10, 20, and 40 percent for the minor arm, respectively. See 38 C.F.R. § 4.124, Diagnostic Code 8515.  Right and left lower extremity peripheral neuropathy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Mild, moderate, moderately severe incomplete paralysis or severe with muscle atrophy warrants rating of 10, 20, 40 and 60 percent, respectively See 38 C.F.R. § 4.124, Diagnostic Codes 8520 

Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2011).  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).

When involvement is only sensory, the rating should be for the mild, or at most, moderate degree.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.124 (2011).

Legal Analysis

The Veteran is in receipt of a 10 percent disability rating for each upper and lower extremity affected by peripheral neuropathy.  In order to be awarded the next higher evaluations of 20 or 30 percent it must be demonstrated that he has at least moderate impairment or complete paralysis. 

The Board observes that although the evidence demonstrates that the appellant has symptoms of peripheral neuropathy affecting the hands and feet, clinical findings obtained over the course of the appeal reflect that impairment is almost entirely sensory.  Multiple VA and private clinical reports indicate that the appellant does not have loss of motor function, trophic changes, loss of reflexes, muscle atrophy, or constant pain associated with impaired nerve function.  Peripheral nerve examinations have always been found to be within normal limits, except for some neuralgia noted in 2010.  As such, the Board finds that sensory loss affecting each upper and lower extremity is no more than mild nerve impairment and warrants no more than a 10 percent disability evaluation for each arm and leg.  

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with peripheral neuropathy are worse.  The Federal Circuit has held that lay assertion is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  However, the Board retains the discretion to make a credibility determination and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent that the appellant asserts that his service-connected peripheral neuropathy and type II diabetes are more severely disabling, the Board points out that the findings in the VA clinical records, to include on VA medical examinations, do not establish that he has more severe disability in each respect.  Neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent for peripheral neuropathy or 20 percent for type II diabetes when all of the complaints and findings are considered.  The Board thus concludes that the clinical findings on examination are of greater probative value and fail to demonstrate that there is a more severe degree of disability for which a higher evaluation is warranted.  Based on the foregoing, the Board finds that no more than a 10 percent disability rating is warranted for each upper and lower extremity affected by peripheral neuropathy, and no more than a 20 percent rating is indicated for type II diabetes.  


Summary

Finally, the Board has also considered whether higher ratings for service-connected lumber strain with degenerative disc disease, diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathy of the upper and lower extremities are warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 38 C.F.R. § 3.321(b)(1) (2011) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The Board thus finds that the ratings assigned are precisely that contemplated for these disabilities. See Thun v. Peake, 22 Vet.App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to § 3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 


ORDER


The application to reopen the claim of entitlement to service connection for bilateral hearing loss disability is denied.

The application to reopen the claim of entitlement to service connection for bilateral knee disability is denied

Service connection for hypertension is denied.

An effective date earlier than June 2, 2006 for service connection of bilateral upper and lower extremity peripheral neuropathy is denied.

An effective date earlier than January 16, 2008 for service connection of left and right eye diabetic retinopathy is denied.

An effective date of March 12, 2000 for service connection of urinary frequency associated with diabetes mellitus, type II, is granted subject to controlling regulations governing the payment of monetary awards.

An evaluation in excess of 20 percent for lumbar strain with degenerative disc disease is denied.

An evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction is denied.  

An evaluation in excess of 10 percent for right upper extremity peripheral neuropathy is denied.

An evaluation in excess of 10 percent for left upper extremity peripheral neuropathy is denied.

A evaluation in excess of 10 percent for right lower extremity peripheral neuropathy is denied.

An evaluation in excess of 10 percent for left lower extremity peripheral neuropathy is denied.


REMAND

The Veteran asserts that urinary frequency associated with diabetes mellitus, type II, is more severely disabling that reflected by the currently assigned disability evaluation and warrants a higher rating.  

Review of the record discloses that findings regarding urinary frequency were last noted on VA examination in June 2006.  Since that time, there have been no findings or assessment pertaining to urinary frequency in VA outpatient or private records, to include on VA examinations in 2008 and 2010.  Although the VA examiners on those occasions inquired about urinary incontinence and bladder control, there was no reference to urinary frequency.  In light of such, the Board is of the opinion that a current VA genitourinary examination is indicated for definitive urological findings and for the Veteran to provide his statement as to any urinary frequency or voiding dysfunction.  

The issue of entitlement to a total rating based on unemployability due to service-connected disability is deferred pending re-adjudication of the above.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA genitourinary examination.  The claims folder is to be made available to the examiner prior to the examination.  The examiner should ascertain and report the Veteran's daytime and nighttime urinary frequency, as well as any other voiding dysfunctions.  The clinical findings are to be reported in detail.  

2.  After taking any further development deemed appropriate, re-adjudicate the claims, to include the issue of entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit is not granted, provide a supplemental statement of the case to the appellant and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


